DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the remarks of 02/25/2021 claims 1, 3 and 14 -17 are amended; claim 2 is cancelled. Claims 1 and 3-20 are pending.
Claim Objections
Claim 3 is objected to because of the following informalities:  on line 6, recites “… a predetermined user database…” This limitation has been introduced in amended claim 1 limitation, seems typographical error. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-8 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (US 2015/0084587) in view of Ezaki (JP2013-005687). 
With respect to claims 1, 14 and 15, Kato discloses a vehicle charging system, comprising: a non-contact charging apparatus that performs non-contact charging on a battery of a vehicle by facing a power receiving coil mounted on the vehicle (Fig. 2, 7); an information acquisition part configured to acquire, from the vehicle, information for determining whether to allow charging on the vehicle (Fig. 4, communication element 8; Fig. 5 with signal detection 505) and a charging control part configured to control a charging operation of the charging apparatus based on information acquired by the information acquisition part (Fig. 5, 501: control unit transmit charging start information indicating a start charging: para. #0001). 

    PNG
    media_image1.png
    475
    852
    media_image1.png
    Greyscale

But Kato does not expressly disclose wherein the information acquisition part acquires, as the information for determining whether to allow charging, identification information that is held by the vehicle and that identifies a charging service user, and wherein, when the charging service user corresponding to the identification information is registered.
Ezaki, however, discloses the information acquisition part acquires, as the information for determining whether to allow charging, identification information that is held by the vehicle and that identifies a charging service user, and wherein, when the charging service user corresponding to the identification information is registered the charging control part allows the charging apparatus to perform the charging operation (Para. # 0024-0026: the control unit 101 display the charging operation and various setting screens, and also displays or outputs the system status information and other information of the charging system 10 of the electric vehicle; and the control unit 101 stores the data set by the user, such as, the vehicle ID and password of the vehicle that is permitted to be charged).
KATO and Ezaki are analogous art because they are from the same field of endeavor namely Vehicle charging apparatus and charge system for electric vehicle. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added an information for determining whether to allow charging, identification information that is held by the vehicle and that identifies a charging service user for the advantage of cross communication between the vehicle battery control system and the recharging power system or external station apparatus to effectively use battery recharging to the optimum without damaging the battery as the result of depletion or overcharging.
With respect to claims 3-5 and 16-19, the combined references of Kato and Ezaki disclose the vehicle charging system as described above, wherein the information acquisition part acquires, as the information for determining whether to allow charging, at least two kinds of identification information that is held by the vehicle and that identifies a charging service user (Para. # 0039: checks or perform radio communication with the vehicle and control unit checks parking fee, charging fee etc. before initiating charging; ID information such as ID 1, 2, 3 for specific power value described in figure 16: Par. # 0104 unit ID), and wherein, when the at least two kinds of identification information is registered as identification information of a single user in a predetermined user database, the charging control part allows the charging apparatus to perform the (Para. # 0045: detect specific information corresponding to power range capacity stored in data storage and controller decide as to whether to charge the vehicle or not). 
With respect to claims 6 and 20, the combined references of Kato and Ezaki disclose the vehicle charging system as described above, wherein, when the price for the charging operation of the charging apparatus is equal to or less than the unit charging price, the charging control part allows the charging apparatus to perform the charging operation (See Para. # 0038-0039: control unit performs related to calculation of proper charges such as charging fee, parking fee, and payments of various fee in order to charge the vehicle as required).
With respect to claims 7-8, the combined references of Kato and Ezaki disclose the vehicle charging system as described above, wherein the information acquisition part acquires information about a free capacity of a storage battery mounted on the vehicle as the charging condition information, and wherein the charging control part controls the charging operation of the charging apparatus based on a volume of the free capacity (Para. # 0032: charging controls determine the power range or capacity and when meet, start powering or charging based on the capacity or range).
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kato and Ezaki further in view of Gadh et al. (US 2013/0179061). 
With respect to claims 9 and 11, the combined references of Kato and Ezaki disclose the vehicle charging system as described above, but does not expressly disclose wherein the information for determining whether to allow charging is based on information read from a license plate or a bar code of the vehicle.
(Para. # 0343: using RFID data reads whether the car data from the parked position or moving around the charging station; the vehicle system also use a graphical user interface to see the charge scheduler and a user visualize in real time from the display: Para. # 0342). 
Kato/Ezaki and Gadh are analogous art because they are from the same field of endeavor namely Vehicle charging apparatus and smart electric vehicle charging 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a charging information reader ID or display circuitry to the Charging apparatus of KATO in view of the teachings of Gadh.
The motivation for doing so would have been obvious in view of the teachings of Gadh that providing charging information reader ID or display circuitry that would help communicate to vehicle user to effectively communicate for the required charging activity before charging the vehicle in order to get proper identification and effectively charge the rechargeable batteries of the vehicle based on requirements set (See Parag. 340-345).
With respect to claim 10, the combined references of Kato, Ezaki and Gadh disclose the vehicle charging system as described above, Kato further describes wherein the information for determining whether to allow charging is user information received from a communication apparatus of the vehicle (See Para. # 0010, 0102: for start charge information). 
With respect to claim 13, the combined references of Kato, Ezaki and Gadh disclose the vehicle charging system as described above, Kato further describes comprising a vehicle movement part configured to move the vehicle, wherein the charging control part controls the vehicle movement part to move the vehicle that has been charged from a place where the charging apparatus is installed (Para. #0004: a position information detection function that the signal transfer coil communication device has can detect position information on whether or not the power receiving coil is positioned on the opposing position to the feeding coil with necessary accuracy, by communication sensitivity between the coils).
Response to Arguments
Applicant's arguments filed in the remarks of 02/25/2021have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YALKEW FANTU/Primary Examiner, Art Unit 2859